DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the After Final Consideration Program Request filed on July 8, 2022. 
Claims 1, 4-18, are currently pending and have been examined.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 103 rejection, applicant argues on page 7 that Perry and Blank do not teach establishing “a performance driven operational model for harvester setting adjustment based upon a plurality of data points comprises of first, second and third data sets in which the data points are differently weighted based upon harvesting condition variables”. However, the examiner respectfully argues that Blank teaches (“Operation priority logic 247 (as is described in greater detail below with respect to FIG. 3) illustratively allows operator 212 to choose, with user input mechanisms 210, a priority of performance metrics relative to one another. In one example, operation priority logic 247 allows an operator 212 to choose a single performance metric as a top priority. In another example, operation priority logic 247 allows operator 212 to choose and weight multiple different performance metrics, each having different priorities relative to one another.” [0045]) which shows that the data sets can be weighted using different performance metrics of the harvester. In addition, Blank also states (“Group (e.g., location-based group or other group) benchmark generator logic 308 illustratively generates a similar benchmark metric, except that the number of combines that the metric is generated over is larger than that used by fleet benchmark generator logic 306. Instead, combines from which data is obtained to generate the group benchmark metric may include data from multiple fleets or other groups.” [0073]), it shows that the grouping of data can be based on geographic location as well as data from different harvesters, meaning the weighted data sets can be based on parameters such as geographic location from different harvesters. Accordingly, the 103 rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662